January 31, 1905. The opinion of the Court was delivered by
The following statement of facts is set out in the record. The appellants were indicted for house-breaking and larceny. "When the case was called for trial, the solicitor and the counsel for the defendants each announced himself ready for trial. While the jury was being empanelled, and after five jurors had been sworn, the counsel for the defendants announced that it had just come *Page 383 
to his knowledge that the names of twelve jurors were not in the hat. He took the position that the defendants were entitled to the full panel from which to draw a jury, as none of the panel were at that time engaged in the trial of a case, and submitted the motion that the twelve names of the jurors be placed in the hat and that the drawing of the jury begin,de novo.
"The Court ruled as follows: `When this case was called for trial, twelve jurors who had been out all night were excused for one hour to get their breakfasts. That announcement was made in the presence of counsel. Both counsel for the State and defense announced themselves ready for trial. The trial of the case proceeded and five jurors were sworn, when objection was made by the counsel for the defense that the panel was not full. I held that it was a matter entirely within my discretion as to whether or not I would proceed with the drawing of the jury, but, considering the gravity of the case, I then suspending until the hour had expired, in order that the names of the other twelve men might be put in the hat, after which the panel was completed.'"
The only exception is as follows: "Take notice that the defendants in the above stated case will appeal to the Supreme Court at the next term thereof from the rulings of the presiding Judge, Hon. R.C. Watts, in the trial of the above stated case."
Waiving the objection that the exception is too general for consideration, it must be overruled, as the ruling of his Honor, the presiding Judge, is fully sustained by the case of State v. Campbell, 35 S.C. 28, 14 S.E., 292, and the authorities therein cited.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed. *Page 384